Citation Nr: 1203489	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision denied the claim for service connection for left ear hearing loss but granted service connection for right ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) disability rating retroactively effective from May 28, 2009, the date of receipt of this claim.  The Veteran's appeal concerning his right ear hearing loss is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

This Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated in December 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  This case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2011). 

In this decision the Board is granting the claim for service connection for left ear hearing loss, so the Veteran's service-connected hearing loss disability will in turn become bilateral (i.e., affecting both ears), as opposed to just unilateral (i.e., affecting only his right ear).  And because bilateral hearing loss is rated differently than unilateral hearing loss, the Board is then remanding this case to the RO via the Appeals Management Center (AMC) in Washington, DC, partly to have him reexamined to rate his now bilateral hearing loss.



FINDING OF FACT

It is just as likely as not the hearing loss in the Veteran's left ear, like that in his right ear and his tinnitus, is the result of noise exposure during his military service versus any additional noise exposure or trauma since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).


II.  Entitlement to Service Connection for Left Ear Hearing Loss

Like the hearing loss in his right ear and tinnitus, the Veteran attributes the hearing loss in his left ear to his military occupational specialty (MOS) as a manifest clerk/ administrative specialist - which he says required him to serve around the loud noise of jet engine aircraft on the flight line.

Establishing entitlement to service connection requires:  (1) showing the Veteran has the claimed disability or that he at least has since the filing of his claim; 
(2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a nexus or link between the in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

But if chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, or within an applicable presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.   Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Concerning claims for hearing loss, in particular, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 


But according to VA standards, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

So it is possible for a Veteran to have hearing loss, just insufficient hearing loss to be considered an actual ratable disability according to these prescribed VA standards.

Here, though, the results of the Veteran's October 2009 VA audiological examination confirm he has sufficient hearing loss in his left ear to be considered a ratable disability according to these prescribed § 3.385 standards.  The report of that examination indicates his average pure tone threshold for his left ear was 52 decibels (dB).  His speech recognition score was 88 percent, which is less than the required 94 percent.  The examiner diagnosed mild-sloping-to-severe sensorineural left ear hearing loss.

The results of his more recent March 2010 VA compensation examination reaffirm he has sufficient hearing loss in his left ear to be considered a ratable disability according to § 3.385.  He had a virtually identical average puretone threshold of 52.5 dB.  And although his speech recognition score was a bit higher, 90 percent, it still was less than the 94 percent required by § 3.385.  The diagnosis again was mild-to-severe high frequency sensorineural hearing loss.

Additionally, his VA treatment records from November 2007 to December 2009 show his repeated complaints and treatment for his hearing loss.


Consequently, there is no disputing the Veteran has a ratable hearing loss disability as it concerns his left ear inasmuch as he has the minimally required amount of hearing loss in this ear to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

So resolution of this claim ultimately turns instead on whether his left ear sensorineural hearing loss is attributable to his military service, as he is alleging, and in particular to the type of noise exposure he says he experienced during his service, or is the result of other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

His service treatment records (STRS) do not reflect any complaints, treatment or diagnosis of any left ear hearing impairment.  This includes his December 1968 separation examination that also did not detect any hearing loss in this ear.  This, alone, is not dispositive of his claim, however, as service connection is still possible if it is shown that his hearing loss in this ear - like that in his right ear and his tinnitus, is at least partly the result of noise exposure during his service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

To assist in making this important determination, the Veteran was provided a VA audiological examination in October 2009.  During that examination, he reported a gradual onset of his hearing loss.  He said that it initially had occurred while in the military when he was consistently exposed to high levels of noise as a result of his military duty and responsibilities.  The examiner did not indicate any post-military, occupational or recreational exposure to noise that could account for the current hearing loss.  But he also did not provide any etiological opinion as to whether the Veteran's hearing loss was due to his military service, for either his left or right ear.

Since, however, he had experienced worsening hearing in his right ear while in service, the RO's December 2009 decision at issue determined the current hearing loss in this other ear was service connected.

Because medical comment still was needed concerning the etiology of the hearing loss in his left ear, also regarding his tinnitus (the "whistling sound"), the Veteran was provided another VA audiological examination in March 2010.  He again provided his account of the noise exposure in service as a result of his MOS as a manifest clerk/administrative specialist on the flight line.  But after confirming he has left ear hearing loss, the VA examiner opined that it is not likely related to the Veteran's military service given his normal hearing through 4000 Hz at the time of his discharge from service.  The examiner conceded noise exposure during service, however, but apparently only as it relates to the Veteran's tinnitus, which also since has been service connected in addition to the hearing loss in his right ear.  So only the hearing loss in his left ear has not been associated with the noise exposure during his military service.

This VA compensation examiner's opinion notwithstanding, the Veteran is competent to speak about the type and amount of noise exposure he had in service, even if his MOS is not prima facie evidence of the extent of noise exposure he now claims.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  Indeed, although the RO at least initially was hesitant to concede noise exposure in service, given his MOS, there apparently since has been this concession by additionally granting service connection for the tinnitus, that is, in addition to the hearing loss in the right ear.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because it is inherently subjective, the Veteran is competent to proclaim having experienced these manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").


And albeit to a somewhat lesser extent, he also is competent to say he has experienced difficulty hearing since the noise exposure claimed in service.  Moreover, the Board cannot determine that his competent lay testimony concerning this lacks credibility merely because it is unaccompanied by medical evidence during the many years since that noise exposure in service, such as in the way of actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

It is accepted that tinnitus is often considered to have a common etiology with, or to be secondary to, sensorineural hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 1988).  And as the Federal Circuit Court has clarified, supporting medical nexus evidence is not always or categorically required when the determinative issue involves medical diagnosis or etiology, but rather such issue may, depending on the facts and circumstances of the particular case at hand, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Here, there is acknowledged noise exposure in service, especially when recognizing the grants of service connection for right ear hearing loss and tinnitus.  There also is the Veteran's competent and unrefuted, so credible, testimony of having experienced difficulty hearing (including in his left ear) since that noise exposure in service, and confirmation he has sufficient hearing loss in his left ear to be considered a ratable disability by the prescribed VA standards of 38 C.F.R. § 3.385.  So there is reasonable doubt concerning the etiology of the hearing loss in this ear when considering this evidence against the VA compensation examiner's contrary opinion.  And in this circumstance, this doubt is resolved in the Veteran's favor and his claim granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  

Under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of any issue material to the determination of service connection, the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

The claim for service connection for left ear hearing loss is granted.


REMAND

As an initial matter, the Board sees that the Veteran receives ongoing evaluation and treatment of his hearing loss; however, not records dated since December 2009, so for more than 2 years, have been obtained and associated with his claims file for consideration.  VA must obtain any more recent records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The Veteran's service-connected hearing loss is also now bilateral as a result of this decision, rather than just unilateral, so there is a different method of rating his hearing loss because the hearing impairment in both ears has been determined to be related to his military service rather than in just one ear.  What is more, while he was provided VA audiological examinations in October 2009 and March 2010, the examination reports do not sufficiently comment on whether he experiences any functional effects as a result of his hearing impairment - including occupationally and in his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10.


Accordingly, this case is REMANDED for the following additional development and consideration:

1.  Obtain all pertinent, outstanding, VA and/or private evaluation or treatment records dated since December 2009.  If any identified records are not the possession of Federal department or agency, then adhere to 38 C.F.R. § 3.159(c)(1), whereas follow the procedures of subpart (c)(2) for identified records that are in the possession of a Federal department or agency.  Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  After associating all outstanding records with the claims file, schedule another VA audiology examination to reassess the severity of the Veteran's service-connected hearing loss (which is now bilateral rather than just unilateral).  The claims file, including a complete copy of this remand, should be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation must be performed.  In reassessing the severity of this disability, the examiner must fully describe the effects, if any, of this disability on the Veteran's occupational functioning and day-to-day activities.  The examiner must set forth a complete rationale for all findings and conclusions, if necessary citing to specific evidence in the file.


3.  Then determine whether the Veteran is entitled to a compensable rating for his now service-connected bilateral (right and left ear) hearing loss.  If a higher rating is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


